Citation Nr: 0842525	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1975 to 
August 1978.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for arthritis of the neck, an unspecified 
condition of the shoulder area, and for arthritis in both 
knees.  In a notice of disagreement (NOD) received in 
December 2006, the veteran expressed disagreement with all 
findings of the June 2006 rating decision.  In a May 2007 
rating decision, the RO awarded service connection for 
chondromalacia of the right and left knee and assigned a 10 
percent rating for each knee, effective March 24, 2006.  The 
record does not include a notice of disagreement regarding 
the assigned disability rating or the effective date.  Thus, 
the matter is not in appellate status and will be addressed 
no further herein.  See 38 C.F.R. § 20201 (2007).  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim is granted during the pendency of the appeal, 
a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues 
such the disability rating and the effective date].

In November 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent evidence of record does not reflect that the 
veteran's arthritis of the neck is the result of an injury or 
disease incurred in service.

3.  The veteran is not shown to have a disability involving 
the shoulders for VA compensation purposes.
CONCLUSIONS OF LAW

1.  Arthritis of the neck was not incurred in or aggravated 
by military service, nor may service incurrence of arthritis 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claims for 
entitlement to service connection for arthritis of the neck 
and a shoulder disability were received in March and April 
2006, respectively.  In correspondence dated in April and May 
2006, he was notified of the provisions of the VCAA as they 
pertain to the issue of service connection.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  In addition, the 
letters notified him of how VA determines the disability 
rating and effective dated when a disability is found to be 
connected to service.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in August 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
VA treatment records have been obtained and associated with 
his claims file.  

The veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed neck and shoulder disabilities.  However, VA need not 
conduct an examination with respect to these claims on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the veteran's arthritis of the neck, 
there is no evidence of persistent or recurrent symptoms 
until more than 20 years after separation from service and 
only two isolated complaints relating to the veteran's neck 
during service.  Regarding the veteran's claimed bilateral 
shoulder disability, there is no competent evidence of a 
current shoulder disability or any persistent or recurrent 
symptoms of a shoulder disability.  Nor is there any evidence 
establishing that an event, injury, or disease related to the 
shoulders occurred in service.  Therefore, a VA examination 
to evaluate these claimed disabilities is not warranted.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran contends that he developed arthritis of the neck 
and shoulders as a result of parachute jumps, resulting in 
some hard landings, during active service.  His DD Form 214 
reflects that his military occupational specialty was 
administrative specialist and that he received the Parachute 
Badge.

An enlistment medical examination report dated in July 1975 
listed normal neck, upper extremities, and spine and other 
musculoskeletal findings.  In a treatment note dated in 
December 1976, the veteran complained of soreness behind the 
ear and dizziness at times caused by a slipped riser harness.  
The examiner observed bruising, discoloration, clear ears, 
normal light reflexes, and redness and assessed bruised neck 
line.  In an August 1977 treatment note, the veteran 
complained of riser burn.  The assessment was second degree 
burn of the lateral side left neck.  A separation medical 
examination report dated in July 1978 listed normal neck, 
upper extremities, and spine and other musculoskeletal 
findings.

A post-service U.S. Army Reserve medical examination report 
dated in July 1982 listed normal neck, upper extremities, and 
spine and other musculoskeletal findings.

The veteran submitted treatment notes from his private 
physician S. H., D. O., dated from February 2001 to May 2007 
in support of his claims.  In a treatment note dated in 
September 2001, the veteran complained of intermittent 
headaches and upper neck pain.  The assessment was arthritis 
of the neck.  In a February 2002 private treatment note, the 
veteran complained of morning stiffness associated with his 
arthritis.  Dr. H. assessed arthritis.  In a private 
treatment note dated in February 2004, the veteran complained 
of recurrent joint pains.  The assessment included joint 
pain.  In a December 2004 treatment note, the veteran denied 
having any joint pains or muscle aches.  Dr. H. commented 
that the Celebrex seemed to be working well for the veteran's 
joint pains.  The assessment included arthritis.  In a July 
2005 treatment note, the veteran complained of joint pains, 
and Dr. H. assessed joint pains.

In a VA new patient treatment note dated in August 2006, the 
veteran reported a history of DJD (degenerative joint 
disease), mainly involving his knees and hands.  The 
assessment was generally normal exam.

In a statement dated in January 2007, Dr. H. indicated that 
the veteran has injuries and chronic medical conditions that 
were likely sustained while on active duty.  He added that 
years spent running on pavement in boots combined with 
airborne operations take a severe toll on the body.  He 
opined that this contributed to the veteran's chronic pains 
and arthritis, which was especially severe in the knees.

In a private treatment note dated in May 2007, the veteran 
complained of left knee, shoulder, and neck pain.  Physical 
examination of the neck showed no significant adenopathy, 
carotids bruits, or venous distention.  There is no 
indication that a musculoskeletal examination was conducted.  
Dr. H. assessed joint pain/arthralgia.  On the same day, Dr. 
H. prepared a statement that was essentially duplicative of 
the January 2007 statement, but added that the running in 
boots on pavement and airborne operations also caused the 
veteran to have joint pains involving the neck and upper back 
as well as both shoulders.  An additional statement from Dr. 
H. dated in July 2007 expressed the same opinion.

In a VA nursing note dated in June 2007, the veteran 
complained of chronic bilateral shoulder and neck pain.  In a 
VA physician note the same day, he reported no 
musculoskeletal aches or pains in any joints.  On physical 
examination, the physician noted that the veteran's neck was 
supple with no jugular venous distention or bruits, and his 
extremities had no clubbing, cyanosis, or edema.

During a November 2008 video conference hearing, the veteran 
testified that a parachute is worn around the neck, back, and 
down between the legs, and when it deploys, there is a 
tremendous impact of jerking, pulling, and snatching into the 
shoulders and neck area.  He further testified that all 
landings are pretty hard, but more than once the wind caught 
his chute and dragged him across the drop zone.  He recalled 
seeking medical care only once after a jump for a burn on his 
neck.  

Analysis

Arthritis of the Neck

Although the veteran has alleged that he has arthritis of the 
neck as a result of parachute jumping while in service, the 
evidence of record contains only two isolated complaints in 
service of a burn and bruise to his neck, no musculoskeletal 
neck complaints, and normal findings of the neck and spine at 
separation.  Moreover, because the evidence of record does 
not show the veteran's arthritis of the neck to be manifested 
within one year of separation from service, presumptive 
service connection for his arthritis is not warranted.  The 
Board observes that the first documented treatment for 
complaints of any neck pain is in 2001 - more than 20 years 
after the veteran's discharge from active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

The Board has also considered the private medical opinions of 
Dr. H. dated in January, May, and July 2007.  These medical 
opinions, however, are noted to be based on the veteran's 
reported history, and therefore, they have little probative 
value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an 
opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).  

Furthermore, there is no indication that Dr. H. conducted a 
comprehensive review of the veteran's claims file.  The Board 
notes, for instance, that there is no record of any physician 
treating the veteran for complaints of neck pain before 2001.  
Therefore, the Board finds that these opinions are not 
persuasive, as the conclusions appear to have been based 
solely on the veteran's own reported history, and not on 
consideration of the actual, contemporaneous medical 
evidence, which does not show the presence of any neck 
complaints during service other than an isolated burn and 
bruise or for more than 20 years after separation from 
service.  The Board reiterates that as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Therefore, the veteran's claim for service connection for 
arthritis of the neck must be denied because there is no 
competent medical evidence showing that his disability is 
related to service.

Bilateral Shoulder Disorder

With respect the veteran's claim for service connection a 
bilateral shoulder disorder, the Board notes that there are 
no records showing any complaints or treatment for shoulder 
problems during service, and the first documented complaint 
of any shoulder problem or pain in the evidence of record was 
in a private treatment note dated in May 2007, more than a 
year after the veteran filed a claim for this disability.  In 
addition, Dr. H.'s assessment of joint pain/arthralgia does 
not specify any particular joint and does not appear to be 
based on a musculoskeletal examination.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006).  Accordingly, where, as here, the competent medical 
evidence contains no complaints or findings of shoulder 
problems during service or until after the veteran filed a 
claim, the disability for which service connection is sought 
is not established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In conclusion, the claim for service connection for 
a bilateral shoulder disorder must be denied because the 
first essential criterion for a grant of service connection - 
evidence of a current disability - has not been met.

Both Claims

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran and his representative 
in connection with the appeal.  The Board does not doubt the 
sincerity of the veteran's belief that he has current neck 
and shoulder disabilities as a result of events during 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for arthritis of the neck and for a bilateral 
shoulder disorder must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for arthritis of the neck 
is denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


